DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/15/2022.
Per MPEP 714.02, applicant is requested to specifically point out where support can be found in the original disclosure for any amendment made to this application.
No prior art is being applied to Claims 6-9 and 11-17 because the prior art does not disclose or make obvious “the cutout extends beyond a first outer turn of the first turns to at least a second outer turn of the second turns,” as is currently disclosed, in the combination, and as best understood.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s Statement Regarding Substance of Interview,
The Examiner respectfully notes that the Examiner did not agree that the instant amendment overcomes the prior art or that a phone call would be made if the case was not in condition for allowance.  Please see the interview summary mailed 6/10/2022. 
With regard to the arguments on page 10 directed towards the previous 112(a) rejections,
The Examiner respectfully disagrees with applicant regarding Claim 20.  While page 2, for example, may state that at least 75% of the sensitive area of the magnetic sensor lies within the cutout, it is clear from Figure 2 that the sensor (17) is not actually physically located in the area of the cutout.  Applicant claims that the cutout (12) is in the leadframe (11) (see Claim 18). However, the sensor (17) is located on chip (13), and chip (13) is physically located between the sensor (17) and the leadframe (12) (see Figure 1A).  It is therefore not possible for the sensor to be located “within the second cutout” as claimed because the sensor itself cannot be located in the cutout.  What page 2 and page 7 state is that, in “an orthogonal projection,” the sensitive area of the sensor lies within the cutout by a certain percentage. Essentially, applicant is stating that when the device is viewed from a top down view as seen in Figure 1A, for example, the sensor’s sensitive area will be within the cutout by a specific percentage.  However, neither page 2 nor page 7 state that the sensor or its sensitive area are actually located within the cutout as is now claimed.  As such, the Examiner respectfully disagrees. 
With regard to applicant’s arguments on pages 11-13 directed towards the prior art,
Applicant states that the for reasons presented in the interview, the prior art does not disclose the features noted in these pages.  No specific arguments are presented as to why the prior art does not disclose this features, and the Examiner respectfully notes that no agreement was made with regard to the claims during the interview. The Examiner respectfully disagrees with applicant that the prior art fails to disclose the claim features noted on the above pages, and directs applicant’s attention to the rejections found below that explain why the prior art discloses the claim features. 
Claim Objections
Claims 1, 16, and 18 are objected to because of the following informalities:  
As to Claim 1,
The phrase “the opposite side” on lines 10-11 lacks proper antecedent basis as an opposite side was not previously recited.  It is suggested to state “an opposite side.”  
As to Claim 16,
The phrase “the opposite side” on lines 9-10 lacks proper antecedent basis as an opposite side was not previously recited.  It is suggested to state “an opposite side.”  
As to Claim 18,
The phrase “the opposite side” on lines 12-13 lacks proper antecedent basis as an opposite side was not previously recited.  It is suggested to state “an opposite side.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9, 11-15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 6,

    PNG
    media_image1.png
    573
    799
    media_image1.png
    Greyscale

The phrase “the cutout extends beyond a first outer turn of the first turns, to at least a second outer turn of the second turns” on lines 8-9 introduces new matter. Applicant is claiming that the cutout extends beyond a first outer turn of the first turns, to at least a second outer turn of the second turns, and where the second turns are of a second coil associated with the second magnetic field sensor.  This phrase raises two issues.  The first is that reciting “extending beyond a first outer turn … to at least a second outer turn” reasonably means that the cutout physically extends from the beyond it ends beyond the first outer turn all the way to the second outer turn.  However, as can be seen above, applicant does not originally disclose this feature, as applicant does not disclose a single cutout that extends from one the turns of the first coil to the turns of the second coil.  The second issue is that the cutout extends beyond the first outer turn only in the direction shown above.  The cutout would not extend beyond the first outer turn “to” or “toward” the second outer turn or second turns because they are located in the opposite direction.  As such, the above amendment introduces new matter.
The phrase “at least one second magnetic field sensor” on lines 3-4 introduces new matter.  The Examiner acknowledges that a second sensor was originally disclosed as seen for example in Figure 10, but applicant did not originally disclose more than two sensors.  Reciting “at least one” reasonably includes more than one second magnetic field sensor.  Because applicant has already distinctly recited a first sensor in Claim 6, reciting “at least one” second sensor reasonably can be interpreted to include more than just the first and second sensor in the claim.  Such a recitation introduces new matter as applicant does not originally disclose more than two sensors.  
As to Claim 20,
The phrase “wherein at least 75% of a second sensitive area of the second magnetic field sensor lies within the cutout” on lines 5-6 introduces new matter.  At issue here is that, the second sensor does not have a sensitive area that “lies within the cutout” as claimed.  In order to be located within the cutout, the sensor must reasonably physically exist within the cutout.  While Figure 10, which is the only figure that shows the second sensor, does not show a side view, this figure, as best understood, is showing essentially two sensor arrangements similar to that shown in Figures 1A,1B.  As see in Figures 1A,1B, the sensor (17) does not physically exist in the cutout (12). Instead, in plan view, the sensor is located in a relative manner to the cutout, but the sensor is located above and outside the cutout.  Applicant is not reciting that the above sensor lies within the cutout when viewed from a specific location and is instead merely reciting that a portion of the sensor is located within the cutout. Because the original disclosure does not disclose such a feature, the above phrase introduces new matter.
The phrase “at least 25% of the second area enclosed by the second outer turn of the second coil lies within the second cutout” on the last two lines introduces new matter.  Similar to what was explained above, the second coil is not located in the cutout.  The coil is (15) in Figure 1A,1B, and this coil does physically not exist “within” the cutout (12). Applicant is not claiming that the claimed area is within the cutout when viewed from a specific location, and is instead reciting that the a portion of the coil is within the cutout.  Because the original disclosure does not disclose such a feature, the above phrase introduces new matter.
As to Claims 7-9 and 11-15,
These claims stand rejected for incorporating and reciting the above rejected subject matter of Claim 6, and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Sauber (US 2011/0133732).


    PNG
    media_image2.png
    512
    802
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    378
    505
    media_image3.png
    Greyscale


As to Claims 1, 2, 3, 4, 5, 16, 17, and 18,
David discloses A system including A magnetic field sensor apparatus arranged in a package (14) (Paragraph [0026]) and comprising: a leadframe (22) composed of an electrically conductive material (Paragraph [0024], (Figure 1 / note the leadframe must be composed of an electrically conductive material as it is the part that electrically connects the sensor to other components by way of the leads), and a chip (20), fitted on the leadframe, including a first coil (18) having turns including an outer turn at least partially overlapping the leadframe, and a magnetic field sensor (16) arranged within an area enclosed by the outer turn of the turns of the first coil (Figure 1), (Paragraph [0043]), and that the diameter of the coil is less than the area of the leadframe (Figure 1), a magnetic field generator (12) outside the package (Paragraph [0025] / note for example hard ferromagnetic target), and the magnetic field sensor apparatus is configured to measure a magnetic field generated by the magnetic field generator (Figure 2), (Paragraphs [0034],[0035] / note the circuit that measures the magnetic field of the target and detects the proximity, speed, and/or direction of the target).
David does not disclose wherein the leadframe comprises a cutout, the first coil having turns including an outer turn at least partially overlapping the cutout, the magnetic field sensor arranged over the cutout, the cutout extends beyond the outer turn of the turns of the first coil on a first side of the magnetic field sensor, wherein the cutout does not extend beyond the outer turn on the opposite side of the first side of the magnetic field sensor, wherein at least 75% of a sensitive area of the magnetic field sensor lies over the cutout, and wherein at least 25% of the area enclosed by the outer turn of the coil lies over the cutout, wherein at least 90% of the sensitive area of the magnetic field sensor lies over the cutout, the sensitive area of the magnetic field sensor lies completely over the cutout, at least 40% of the area enclosed by the outer turn of the coil lies over the cutout, wherein the cutout has a larger dimension than the area enclosed by the outer turn of the coil.
Sauber discloses the leadframe (102) comprises a cutout (half or all of (150) or all of (152)), and a magnetic sensor (104) is located over the cutout, (Figures 2A, 2C, 2D, 2F), that the cutout extends beyond the sensor and extends to an outer perimeter of the leadframe (Figure 2D), the cutout does not extend beyond the magnetic sensor on the opposite side of the first side of the magnetic field sensor (Figure 2D / note cutout portion (152) does not extend beyond sensor (104’)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include the leadframe comprises a cutout, the first coil having turns including an outer turn at least partially overlapping the cutout, the magnetic field sensor arranged over the cutout, the cutout extends beyond the outer turn of the turns of the first coil on a first side of the magnetic field sensor, wherein the cutout does not extend beyond the outer turn on the opposite side of the first side of the magnetic field sensor given the above disclosure and teaching of Sauber in order to advantageously reduce eddy current flow about the magnetic sensor (Abstract) which can create undesired interference and negatively influence the sensor.
David in view of Sauber do not explicitly disclose the dimensions of the cutout relative to the sensor, and therefore do not disclose expressly disclose wherein the cutout does not extend beyond the outer turn on the opposite side of the first side of the magnetic field sensor, wherein at least 75% of a sensitive area of the magnetic field sensor lies over the cutout, and wherein at least 25% of the area enclosed by the outer turn of the coil lies over the cutout, wherein at least 90% of the sensitive area of the magnetic field sensor lies over the cutout, the sensitive area of the magnetic field sensor lies completely over the cutout, at least 40% of the area enclosed by the outer turn of the coil lies over the cutout, wherein the cutout has a larger dimension than the area enclosed by the outer turn of the coil.
However, Sauber discloses that different cutout shapes are known that each include a different percentage of how much the sensor is located in the cutout (see Figures 2A, 2E, 2F, and 2G), the width of the slots forming the cutouts, such as the width of slot (154), can be changed (Paragraph [0020]), thereby demonstrating that the percentage of the sensor in the cutout and the width of the cutout is a result effective variable.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Sauber to optimize the dimensions of the cutout, change the shape of the cutout, and change size/proportion of the cutout to therefore include wherein at least 75% of a sensitive area of the magnetic field sensor lies over the cutout, and wherein at least 25% of the area enclosed by the outer turn of the coil lies over the cutout, wherein at least 90% of the sensitive area of the magnetic field sensor lies over the cutout, the sensitive area of the magnetic field sensor lies completely over the cutout, at least 40% of the area enclosed by the outer turn of the coil lies over the cutout, wherein the cutout has a larger dimension than the area enclosed by the outer turn of the coil given the above disclosure and teaching of Sauber in in order to advantageously provide a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), and because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05), and in order to advantageously change the shape of the cutout such that it provides a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), including a large level of eddy current reduction by providing a large cutout but still provide a sufficiently level of structural stability to support the sensor (see MPEP 2144.04(IV)(A),(B)).
(Note: David discloses a sensor chip (16) fully surrounded by coil (18), and where the coil is spaced from the sensor chip and surrounds, in plan view, most of the area of the top surface of integrated circuit (20).  Sauber discloses a cutout (152) that has one end portion that extends to the outer perimeter of the leadframe, and another end portion that stops below the sensor. In the combination of David in view of Sauber, it is reasonable to conclude that slot (152) would be surrounded by the coil of David and would not extend beyond it.  As such, in the combination, a cutout would exist in leadframe (22) of David where part of the cutout extends beyond the outer turn of the coil on a first side of the sensor, and part of the cutout does not extend beyond the outer turn on an opposite side of the first side of the sensor.)
Claims 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Sauber (US 2011/0133732) as applied to claim 1 and in further view of view of Cesaretti (US 2017/0030979).
As to Claims 19, 20, and 21,
David in view of Sauber does not disclose the leadframe further comprises a second cutout, and wherein the chip further comprises a second coil, having second turns, and a second magnetic field sensor arranged within a second area enclosed by a second outer turn of the second turns of the second coil, wherein the first coil and the second coil are interconnected via a connection to form a differential coil arrangement, the chip further comprises a first terminal, associated with the cutout and in contact with the connection, and a second terminal associated with the second cutout and in contact with the connection.
Sauber discloses the leadframe further comprises a second cutout (154) (Figure 2C), the leadframe (102) comprises a cutout (150) or (152),  a sensitive area of the magnetic field sensor projects beyond a particular direction of the cutout in the orthogonal projection (Figure 2A), the magnetic sensor (104) is located over the cutout, (Figures 2A, 2C, 2D, 2F), that the cutout extends beyond the sensor and extends to an outer perimeter of the leadframe (Figure 2A).
 Cesaretti discloses wherein the chip further comprises a second coil (206b), having second turns, and a second magnetic field sensor (210) arranged within a second area enclosed by a second outer turn of the second turns of the second coil (Figure 12), wherein the coil and the second coil are interconnected via a connection to form a differential coil arrangement (Paragraph [0137]), (Figure 12), the chip further comprises a first terminal in contact with the connection (Figure 12 / note the chip must have terminals for the coils that allow the element (204) to connect to them), and a second terminal in contact with the connection (Figure 12), and wherein the magnetic field sensor and the second magnetic field sensor are interconnected via the first terminal and the second terminal, respectively, to form a differential magnetic field sensor arrangement (Figure 12 / note that in light of applicant’s disclosure, the Examiner presumes that applicant means that the sensors are connected via different terminals than those used for the coils / note further that the sensors must be interconnected via the terminals that lead to the differential amplifier in that the outputs of the sensors must be sent to the differential amplifier by way of terminals, and the at a minimum, the differential amplifier interconnects the outputs of the sensors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Sauber to include duplicating the cutout or at least providing a cutout for each sensor arrangement to therefore include a second cutout, and wherein the chip further comprises a second coil, having second turns, and a second magnetic field sensor arranged within a second area enclosed by a second outer turn of the second turns of the second coil, wherein the coil and the second coil are interconnected via a connection to form a differential coil arrangement, the chip further comprises a first terminal, associated with the cutout and in contact with the connection, and a second terminal associated with the second cutout and in contact with the connection given the above disclosure and teaching of Sauber and Cesaretti in order to advantageously provide a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014] of Sauber), a and in order in order to advantageously provide a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014] of Sauber) (MPEP 2144.04(VI)(B)), and in order to advantageously provide a self test circuit that can test the sensing device to ensure proper operation (Paragraph [0015] of Cesaretti) and to advantageously provide a redundant second sensor in case the first sensor malfunctions, and in order to advantageously provide a method of allowing the sensors and coils to be connected as disclosed in the circuit so as to advantageously provide a self test circuit that can test the sensing device to ensure proper operation, and  in order to advantageously reduce eddy current flow about the magnetic sensor (Abstract) which can create undesired interference and negatively influence the sensor.
David in view of Sauber and Cesaretti do not explicitly disclose the dimensions of the cutout relative to the sensor, and therefore do not disclose at least 75% of a second sensitive area of the second magnetic field sensor lies within the second cutout, and at least 25% of the second area enclosed by the second outer turn of the second coil lies within the second cutout.
However, Sauber discloses that different cutout shapes are known that each include a different percentage of how much the sensor is located in the cutout (see Figures 2A, 2E, 2F, and 2G) thereby demonstrating that the percentage of the sensor in the cutout is a result effective variable.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Sauber and Cesaretti to optimize the dimensions of the cutout, change the shape of the cutout, and change size/proportion of the cutout to therefore include at least 75% of a second sensitive area of the second magnetic field sensor lies within the second cutout, and at least 25% of the second area enclosed by the second outer turn of the second coil lies within the second cutout given the above disclosure and teaching of Sauber in in order to advantageously provide a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), and because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05), and in order to advantageously change the shape of the cutout such that it provides a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), including a large level of eddy current reduction by providing a large cutout but still provide a sufficiently level of structural stability to support the sensor (see MPEP 2144.04(IV)(A),(B)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858